Marston, J:
We are of opinion that the demurrer was well taken. The property was separately and specifically described upon the assessment roll. The complainant had done every thing he was required by laiv to do to prevent the assessment being made, and the treasurer had, in order to collect the tax, made a levy upon personal property sufficient in value to satisfy the amount. The complainant had therefore a plain adequate remedy at law. Upon such a trial no difficulty would be experienced in proving the erroneous assessment, and that it was not a mere error in judgment as to the value of property actually owned by complainant. In an action of trover for the value of the wheat seized, the validity of this tax could have been tested, or the complainant might have paid the amount of such tax under protest, and afterwards have tested the validity of the tax in an action to recover back the amount paid. — Smith v. First National Bank, 17 Mich., 479; First National Bank v. Watkins, 21 Mich., 489.
It has been repeatedly held in this state, that equity will not assume jurisdiction to restrain by injunction the collection of a tax under such circumstances.
It is said that the bill charges that the supervisor acted fraudulently in making and in afterwards refusing to correct his assessment, and that under this charge the court has jurisdiction.
The charge of fraud, however, is not sufficient. It should further .appear that adequate relief Avas not practicable in a *4court of law: such is not this case. — Teft v. Stewart, 31 Mich., 371.
Complainant haying therefore an adequate remedy at law, the decree of the court below dismissing the bill must be-affirmed, with costs.
The other Justices concurred.